DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 1/8/2021 has been entered with the request for continued examination.  Claims 1-3, 11-14, 16-26, 28, 30 and 33-37 remain pending in the present application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26, 28, 30, and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 24, the limitation “a body member” renders the claim indefinite since it is unclear if the Applicant is referring to the same “body” in claim 1 or a different member.  Applicant’s specification only defines a body (150) and the body member seems to meet both the limitation in claim 1 and in claim 24.  Therefore, it appears as if the Applicant is claiming the same structure twice.  It is suggested that the Applicant amend claim 24 to 
Claim 25 recites the limitation "the body" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.  It appears as if the “body member” and “body” are the same structures and Line 6 should be amended to read “the body member” to correct this issue.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 11-12, 14, 24, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Widerman US 6370810 (hereinafter Widerman) in view of Walraven US 2012/0217354 (hereinafter Walraven).

    PNG
    media_image1.png
    724
    446
    media_image1.png
    Greyscale

 Re. Cl. 1, Widerman discloses: A fastener device (Fig. 3), comprising: a body (12, Fig. 1), a reusable clamping feature (16 and 24, Fig. 4); a top arm (20, Fig. 3) comprising a forward tooth (22, Fig. 3) and a tab (28, Fig. 3); and a cradle (30, Fig. 3, see Fig. 5, it cradles F) attached to the body and extending outwardly from the fastener device (see Fig. 5, the member 30 is attached to the body via being located inside 10 and gripping F and it extends outwardly or upwardly from portion 12 of the fastener device) ; wherein the reusable clamping feature comprises a flexible arm (see Fig. 3-5), an overlapping outer end (16, Fig. 4), an overlapping inner end (16, Fig. 4), a plurality one teeth (18, Fig. 4); wherein the flexible arm may be received by an opening between the overlapping inner end and the top arm (see Fig. 4-5); wherein at least one tooth of the plurality of teeth of the reusable clamping feature (see Fig. 4-5); wherein the reusable clamping feature comprises a finger press zone (26, Fig. 3) to engage the fastener device in a locked position (see Fig. 4, about arrow C); wherein the plurality of teeth allows for variable sizes of the flexible arm to hold at least one tie when the fastener device is in the locked position (see Fig. 4-5, once 18 is locked onto 22, the user can further press 26 along arrow C to adjust the size to enable the device to hold at least one tie as claimed); and wherein the tab is for release of the flexible arm (see Fig. 4, 28 about direction D; Col. 3, Lines 59-63); and wherein the fastener device is used to bundle at least one of cables, wires, hoses and tubing (see Fig. 1 and 5, the device is used to support a cylindrical object F, and therefore is capable of being used in the claimed intended use by supporting cables, wires, hoses or tubing having dimensions which fit within the device).
Re. Cl. 2, Widerman discloses: the fastener device is repositionable between an unlocked position and the locked position (see Fig. 4-5, by moving 26 and 28, the user can reposition the device in the locked (see Fig. 5) and unlocked (see Fig. 3) positions).
Re. Cl. 3, Widerman discloses: the flexible arm is secured to the top arm (see Fig. 3-5).
Re. Cl. 14, Widerman discloses: further comprising an encapsulation slot (see annotated figure 5, the slot encapsulates F).
Re. Cl. 24, Widerman discloses: further comprising a body (12, Fig. 3) member to support the top arm and reusable clamping feature (see Fig. 3).
Re. Cl. 35, Widerman discloses: the reusable clamping feature is attached to the body, and wherein the top arm is attached to the body (see Fig. 3).
Re. Cls. 1, 11-12 and 36-37, Widerman does not disclose an elongated rib (Cl. 1), the elongated rib is positioned within the at least one tooth of the plurality of teeth (Cl. 11) the elongated rib engages with a channel in the top arm (Cl. 12), the top arm further comprises a rearward tooth, the forward tooth being closer to the tab than the rearward tooth (Cl. 36) or the forward tooth and the rearward tooth define a channel extending along the top arm configured to receive the elongated rib of the reusable clamping feature (Cl. 37). Walraven discloses a fastener device (Fig. 1) which includes a reusable clamping feature or strap (3, Fig. 1) that mates with a base (2, Fig. 1) via mating teeth (33 and 23, Fig. 2) to secure an elongate member therebetween (see Fig. 5-6).  Re. Cl. 1, Walraven discloses an elongated rib (34, Fig. 1) on the reusable clamping feature (see Fig. 1-2).  Re. Cl. 11, Walraven discloses the elongated rib is positioned within the at least one tooth of the plurality of teeth (see 34 positioned within teeth 33).  Re. Cl. 12, Walraven discloses the elongated rib engages with a channel in the top arm (see Fig. 4, 34 engages with channel 27).  Re. Cl. 36, Walraven discloses the mating teeth on the base includes comprises a forward tooth (see annotated Fig. 4, top left tooth of teeth 26) and a rearward tooth (see annotated figure 4, lower right tooth of teeth 26), the forward tooth being closer to the tab than the rearward tooth (in the proposed modification, the annotated forward tooth would be located closer to tab 28 in Widerman since the tab 28 is located at the top of 20).  Re. Cl. 37, Walraven discloses the forward tooth and the (see Fig. 4, 27) extending along the top arm configured to receive the elongated rib of the reusable clamping feature (see Fig. 1 and 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Widerman device to have the elongated rib and channel of Walraven since Walraven states that such a modification assures good translational movement when the strap is pushed towards the base to tighten the clamp around a pipe or cable (Paragraph 0012, Lines 8-10).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Widerman in view of Walraven as applied to claims 11-3, 11-12, 14, 24, and 35-37 above, and further in view of Edmond US 2013/0214100 (hereinafter Edmond).
Re. Cl. 13, the combination of Widerman in view of Walraven does not disclose an internal rib on the reusable clamping feature.  Widerman does however disclose that the cradle (30, Fig. 3) is affixed or secured to the reusable clamping feature (16, 24, Fig. 3) where it permanently remains during use of the device (Col. 3, Lines 22-25) but does not disclose how it particular is secured.  Edmond discloses a cradle (110, Fig. 5) which is secured to a clamping feature (114, Fig. 5) so that it remains attached during use (see Fig. 5, once assembled using 136 and 137).  Re. Cl. 13, Edmond discloses that the clamping feature (114, Fig. 5) includes an internal rib (137, Fig. 5) to secure the cradle therein (Paragraph 0054, Lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Widerman reusable clamping feature to include an internal rib as disclosed by Edmond since Widerman states that the cradle is permanently secured to the device during use (Col. 2, Lines 22-25) and Edmond  (Paragraph 0054, Lines 5-7).
Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Widerman in view of Walraven as applied to claims 1-3, 11-12, 14, 24, and 35-37 above, and further in view of Geiger US 2005/0242247 (hereinafter Geiger).
Re. Cls. 16-23, Widerman in view of Walraven does not disclose further comprising a slotted fir tree component (Cl. 16), the slotted fir tree component comprises at least two flutes around the slotted fir tree component (C. 17), the slotted fir tree component comprises an oval shape with a consistent flute thickness around the slotted fir tree component (Cl. 18), the slotted fir tree component comprises a slotted shape with a consistent flute thickness around the slotted fir tree component (Cl. 19), the slotted fir tree component is designed to fit into a surface slot (Cl. 20), the surface slot is oblong, oval, rectangular, or slotted (Cl. 21), the slotted fir tree component comprises anti-rotation ribs on a flat portion of the slotted fir tree component (Cl. 22), or a retention dish that sits on top of the slotted fir tree component to hold the fastener device in place (Cl. 23).  Geiger discloses an alternate mounting fastener (40 and 50, Fig. 2) for a fastener device (12, Fig. 1) which penetrates into an aperture in a surface (see Fig. 1 and 11a).  Re. Cl. 16, Geiger discloses that the fastener device is a slotted fir tree component (58, Fig. 4b).  Re. Cl. 17, Geiger discloses the slotted fir tree component comprises at least two flutes (see 60 and 62, Fig. 4b) around the slotted fir tree component (see Fig. 4b).  Re. Cl. 18, Geiger discloses the slotted fir tree component comprises an oval shape (see Fig. 9) with a consistent flute thickness (see Fig. 4b).  Re. Cl. 19, Geiger discloses the slotted fir tree component comprises a slotted shape (68, Fig. 9) with a consistent flute thickness around the slotted fir tree component (see Fig. 4b).  Re. Cl. 20, Geiger discloses the slotted fir tree component is designed to fit into a surface slot (see 102, Fig. 11a-12b).  Re. Cl. 21, Geiger discloses the surface slot is oblong, oval, rectangular, or slotted (see Fig. 11a and 11b, the tree component is capable of being used with an oblong or oval shape based upon its shape shown in Fig. 9).  Re. Cl. 22, Geiger discloses the slotted fir tree component comprises anti-rotation ribs (54, 56) on a flat portion of the slotted fir tree component (see Fig. 9). Re. Cl. 23, Geiger discloses a retention dish (42, Fig. 5a) that sits on top of the slotted fir tree component to hold the fastener device in place (see Fig. 5a and 11b/12b).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the adhesive attachment of Widerman with the slotted fir tree component of Geiger since both Widerman and Geiger discloses known manners of attaching a fastener device to a supporting structure and it has been held that replacing one known means with another would have been obvious to one of ordinary skill. KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Claims 25-26, 28 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Widerman in view of Geiger in view of Walraven.
Re. Cl. 25, Widerman discloses: A fastener device (Fig. 3), comprising: a reusable clamping feature (16 and 24, Fig. 4) comprising a flexible arm (see Fig. 3-5) with at a plurality of teeth (18, Fig. 3-5); a top arm (20, Fig. 3) comprising a forward (22, Fig. 3) and a tab (28, Fig. 3); and a cradle (30, Fig. 3, see Fig. 5, it cradles F) attached to the body and extending outwardly from the fastener device (see Fig. 5, the member 30 is attached to the body via being located inside 10 and gripping F and it extends outwardly or upwardly from portion 12 of the fastener device); and an encapsulation slot (see annotated figure 5, the slot encapsulates F); wherein the reusable clamping feature comprises an overlapping outer end (16, Fig. 4), an overlapping inner end (16, Fig. 4), wherein the flexible arm may be received by an opening between the overlapping inner end and the top arm (see Fig. 4-5); wherein the at least one tooth of the plurality of teeth of the flexible arm secures the flexible arm to the top arm (see Fig. 4-5); wherein the flexible arm feature comprises a finger press zone (26, Fig. 3) to engage the fastener device in a locked position (see Fig. 4, about arrow C); wherein the plurality of teeth allows for variable sizes of the flexible arm to hold at least one tie when the fastener device is in the locked position (see Fig. 4-5, once 18 is locked onto 22, the user can further press 26 along arrow C to adjust the size to enable the device to hold at least one tie as claimed); and wherein the tab is for release of the flexible arm (see Fig. 4, 28 about direction D; Col. 3, Lines 59-63); and wherein the fastener device is used to bundle at least one of cables, wires, hoses and tubing (see Fig. 1 and 5, the device is used to support a cylindrical object F, and therefore is capable of being used in the claimed intended use by supporting cables, wires, hoses or tubing having dimensions which fit within the device).
Re. Cl. 26, Widerman discloses: the fastener device is repositionable between an unlocked position and the locked position (see Fig. 4-5, by moving 26 and 28, the user can reposition the device in the locked (see Fig. 5) and unlocked (see Fig. 3) positions).
Re. Cls. 25, 28 and 33-34, Widerman does not disclose a slotted fir tree component, an elongated rib (Cl. 25), a retention dish that sits on top of the slotted fir tree component to hold the fastener device in place (Cl. 28), the elongated rib is positioned within the at least one tooth of the plurality of teeth (Cl. 33) or the elongated rib engages with a channel in the top arm (Cl. 34).  Geiger discloses an alternate mounting fastener (40 and 50, Fig. 2) for a fastener device (12, Fig. 1) which penetrates into an aperture in a surface (see Fig. 1 and 11a).  Re. Cl. 25, Geiger discloses that the fastener device is a slotted fir tree component (58, Fig. 4b).  Re. Cl. 28, Geiger discloses a retention dish (42, Fig. 5a) that sits on top of the slotted fir tree component to hold the fastener device in place (see Fig. 5a and 11b/12b).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the adhesive attachment of Widerman with the slotted fir tree component of Geiger since both Widerman and Geiger discloses known manners of attaching a fastener device to a supporting structure and it has been held that replacing one known means with another would have been obvious to one of ordinary skill. KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Re. Cls. 25 and 33-34, the combination of Widerman in view of Geiger does not disclose an elongated rib (Cl. 25), the elongated rib is positioned within the at least one tooth (Cl. 33) or the elongated rib engages with a channel in the top arm (Cl. 34).  Walraven discloses a fastener device (Fig. 1) which includes a reusable clamping (3, Fig. 1) that mates with a base (2, Fig. 1) via mating teeth (33 and 23, Fig. 2) to secure an elongate member therebetween (see Fig. 5-6).  Re. Cl. 25, Walraven discloses an elongated rib (34, Fig. 1) on the reusable clamping feature (see Fig. 1-2).  Re. Cl. 33, Walraven discloses the elongated rib is positioned within the at least one tooth (see 34 positioned within teeth 33).  Re. Cl. 34, Walraven discloses the elongated rib engages with a channel in the top arm (see Fig. 4, 34 engages with channel 27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Widerman device to have the elongated rib and channel of Walraven since Walraven states that such a modification assures good translational movement when the strap is pushed towards the base to tighten the clamp around a pipe or cable (Paragraph 0012, Lines 8-10).  
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Widerman in view of Geiger in view of Walraven as applied to claims 25-26, 28 and 33-34 above, and further in view of Edmond.
Re. Cl. 30, the combination of Widerman in view of Geiger in view of Walraven does not disclose the flexible arm comprises an internal rib.  Widerman does however disclose that the cradle (30, Fig. 3) is affixed or secured to the reusable clamping feature (16, 24, Fig. 3) where it permanently remains during use of the device (Col. 3, Lines 22-25) but does not disclose how it particular is secured.  Edmond discloses a cradle (110, Fig. 5) which is secured to a clamping feature (114, Fig. 5) so that it remains attached during use (see Fig. 5, once assembled using 136 and 137).  Re. (114, Fig. 5) includes an internal rib (137, Fig. 5) to secure the cradle therein (Paragraph 0054, Lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Widerman reusable clamping feature to include an internal rib as disclosed by Edmond since Widerman states that the cradle is permanently secured to the device during use (Col. 2, Lines 22-25) and Edmond discloses that a tongue and groove mating feature provides for assembly and preventing movement throughout the device’s functional life (Paragraph 0054, Lines 5-7).
Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. 
Re. Applicant’s argument that independent claims 1 and 25 have been amended to refer to the cradle configuration illustrated in Fig. 2 of the Applicant’s specification and therefore the prior art of record does not render the limitation obvious, the Examiner disagrees.  As set forth above, it is the Examiner’s position that the Widerman device meets this limitation by its disclosure of the structure (30) as shown in Fig. 3.  In other words, it is the Examiner’s position that the limitation is broad enough that it does not specifically define the structure illustrated in Applicant’s Fig. 2.  Applicant’s arguments are not commensurate in scope with the current claim limitations and therefore have been considered but are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Munch US 4779828, Matsui US 4609171, Matsui US 4439896 and Santucci US 3516631 disclose all known fastener devices which include a body, reusable clamping features and a top arm among other structures which the Applicant feels are pertinent to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632